JUDGE ROBERTSON
delivered the opinion op the, court:
The strong prima jade presumption of the correctness of the report of the processioners, instead of being overcome or even weakened, is considerably and almost con*422clusively fortified by the testimony of Alcock, Black, and others, who prove many facts conducing to establish the boundary designated in the report. The facts, as proved, indisputably establish the southern as the true base or township line fixed by Henderson. The corner at A, on Alcock’s plat, must, therefore, be Henderson’s corner, and the straight line from thence to E is the only parallel consistent with Henderson’s notes, or with many other established facts. The line claimed by the appellee is neither consistent with Henderson’s notes nor with a proper form, nor with many preponderating facts. We have only a presumed clue to the problem how the confusion in marked lines and corners originated. But it seems to us probable that Henderson first ran the lines as claimed by the appellee, and finding that they were wrong, ran those claimed by the appellant, and therefore noted only the latter. The fact that he made no field-notes of the other lines is strong evidence that he abandoned them as inaccuraté and dislocated.
But a minute analysis of all the facts would require great elaboration, neither necessary, profitable, nor now convenient. Content with the conclusion that the report by the processioners delineates Henderson’s true lines, the necessary conclusion is, that the circuit court erred in setting it aside and adjudging the land in contest to the appellee, when, as we think, it ought to have been adjudged to the appellant.
Wherefore, the judgment is reversed, and the cause remanded for a judgment conformable with this opinion, which is not to affect the lines or sections in the adjoining township, somewhat involved in some of the testimony in this case.